                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

                     CIVIL ACTION NO. _________________________


WILMINGTON SAVINGS FUND
SOCIETY, FSB, D/B/A CHRISTIANA
TRUST AS OWNER TRUSTEE OF THE
RESIDENTIAL CREDIT
OPPORTUNITIES TRUST V

               PLAINTIFF
v.

DOROTHY M. YORK, BARRY LAMB,
PERSONAL REPRESENTATIVE OF
THE ESTATE OF WILLIAM F. YORK,
BANK OF AMERICA, N.A.,
DEPARTMENT OF THE TREASURY-
INTERNAL REVENUE SERVICE,
GOWEN POWER SYSTEMS AND
OSTERMAN PROPANE LLC DBA
DOWNEAST ENERGY

             DEFENDANTS




      DOROTHY M. YORK’S ANSWER TO COMPLAINT FOR FORECLOSURE

       NOW COMES the Defendant, Dorothy M. York (hereinafter referred to as “Ms. York”),

by and through her counsel, Drummond & Drummond, LLP, and responds to the Plaintiff’s

Complaint for Foreclosure (“Complaint”) as follows:

       1.      Ms. York admits she resides in the State of Maine.          Ms. York is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

contained in ¶ 1 of Plaintiff’s Complaint and therefore denies the same.

       2.      Ms. York admits the allegations contained in ¶ 2 of Plaintiff’s Complaint.
                                            PARTIES

       3.      Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 3 of Plaintiff’s Complaint and therefore denies the same.

       4.      Ms. York admits the allegations contained in ¶ 4 of Plaintiff’s Complaint.

       5.      Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 5 of Plaintiff’s Complaint and therefore denies the same.

       6.      Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 6 of Plaintiff’s Complaint and therefore denies the same.

       7.      Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 7 of Plaintiff’s Complaint and therefore denies the same.

       8.      Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 8 of Plaintiff’s Complaint and therefore denies the same.

       9.      Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 9 of Plaintiff’s Complaint and therefore denies the same.

                                             FACTS

       10.     Ms. York admits the allegations contained in ¶ 10 of Plaintiff’s Complaint.

       11.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 11 of Plaintiff’s Complaint and therefore denies the same.

       12.     The statement contained in ¶ 12 of Plaintiff’s Complaint is a legal conclusion and

therefore no response is required. To the extent a response is required, Ms. York is without

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

¶ 12 of Plaintiff’s Complaint and therefore denies the same.




                                                 2
       13.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 13 of Plaintiff’s Complaint and therefore denies the same.

       14.     Ms. York admits only that she signed the Mortgage attached to the Compalint as

Exhibit C. Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the remainder of the allegations contained in ¶ 14 of Plaintiff’s Complaint and therefore

denies the same.

       15.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 15 and therefore denies the same. Ms. York further states

that the document referred to in ¶ 15 of Plaintiff’s Complaint speaks for itself.

       16.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 16 and therefore denies the same. Ms. York further states

that the document referred to in ¶ 16 of Plaintiff’s Complaint speaks for itself.

       17.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 17 and therefore denies the same. Ms. York further states

that the document referred to in ¶ 17 of Plaintiff’s Complaint speaks for itself.

       18.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 18 and therefore denies the same. Ms. York further states

that the document referred to in ¶ 18 of Plaintiff’s Complaint speaks for itself.

       19.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 19 of Plaintiff’s Complaint and therefore denies the same.

       20.     The statements contained in ¶ 20 of Plaintiff’s Complaint are legal conclusions

and therefore no response is required. To the extent a response is required, Ms. York is without




                                                  3
knowledge or information sufficient to form a belief as to the truth of the allegations contained in

¶ 20 and therefore denies the same.

          21.   Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 21 of Plaintiff’s Complaint and therefore denies the same.

Ms. York further states that the document referred to in ¶ 21 of Plaintiff’s Complaint speaks for

itself.

          22.   Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 22 of Plaintiff’s Complaint and therefore denies the same.

Ms. York further states that the document referred to in ¶ 22 of Plaintiff’s Complaint speaks for

itself.

          23.   Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 23 of Plaintiff’s Complaint and therefore denies the same.

Ms. York further states that the document referred to in ¶ 23 of Plaintiff’s Complaint speaks for

itself.

          24.   Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 24 of Plaintiff’s Complaint and therefore denies the same.

Ms. York further states that the document referred to in ¶ 24 of Plaintiff’s Complaint speaks for

itself.

          25.   Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 25 of Plaintiff’s Complaint and therefore denies the same.

          26.   Ms. York admits that a Notice of Default was sent to her and William F. York,

who is deceased and was deceased at the time the Notice was sent. Ms. York denies that the




                                                 4
Notice of Default in Exhibit I to Plaintiff’s Complaint was provided to Barry Lamb as Personal

Representative of the Estate of William F. York.

       27.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 27 of Plaintiff’s Complaint and therefore denies the same.

       28.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 28 of Plaintiff’s Complaint and therefore denies the same.

       29.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 29 of Plaintiff’s Complaint and therefore denies the same.

       30.     Ms. York admits the allegations contained in ¶ 30 of Plaintiff’s Complaint.

                                   COUNT I - FORECLOSURE

       31.     Ms. York repeats and reaffirms the responses contained in the foregoing

paragraphs as if fully set forth herein.

       32.     Ms. York admits the allegations contained in ¶ 32 of Plaintiff’s Complaint.

       33.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 33 of Plaintiff’s Complaint and therefore denies the same.

       34.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 34 of Plaintiff’s Complaint and therefore denies the same.

       35.     Ms. York denies that she breached any condition of the Note as Ms. York was not

a signatory to the Note. Ms. York is without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations contained in ¶ 35 of Plaintiff’s Complaint and

therefore denies the same.

       36.     Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 36 of Plaintiff’s Complaint and therefore denies the same.



                                                 5
        37.    Ms. York admits the allegations contained in ¶ 37 of Plaintiff’s Complaint.

        38.    The statement contained in ¶ 38 of Plaintiff’s Complaint is not a factual allegation

and therefore no response is required. To the extent a response is required, Ms. York is without

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

¶ 38 of Plaintiff’s Complaint and therefore denies the same.

        39.    Ms. York denies the allegations contained in ¶ 39 of Plaintiff’s Complaint.

        40.    Ms. York admits she is not in the military. Ms. York is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations contained in ¶

40 of Plaintiff’s Complaint and therefore denies the same.

                             COUNT II – UNJUST ENRICHMENT

        41.    Ms. York repeats and reaffirms the responses contained in the foregoing

paragraphs as if fully set forth herein.

        42.    Ms. York is without knowledge or information sufficient to form a belief as to the

truth of the allegations contained in ¶ 42 of Plaintiff’s Complaint and therefore denies the same.

        43.    Ms. York denies that she has any obligation to repay loan obligations under the

Note. Ms. York is without knowledge or information sufficient to form a belief as to the truth of

the remainder of allegations contained in ¶ 43 of Plaintiff’s Complaint and therefore denies the

same.

        44.    Ms. York denies the allegations contained in ¶ 44 of Plaintiff’s Complaint.

        45.    Ms. York denies the allegations contained in ¶ 45 of Plaintiff’s Complaint.

        WHEREFORE, Ms. York respectfully requests that the Plaintiff’s Complaint be

dismissed with prejudice, and Ms. York be awarded her reasonable costs and attorney fees in

defending this matter.



                                                 6
                              Respectfully submitted,
                              Dorothy M. York
                              By her Attorneys,
                              DRUMMOND & DRUMMOND, LLP

Dated: January 18, 2019       /s/ Horace W. Horton, Esq., Bar No. 0751
                              hhorton@ddlaw.com
                              /s/ William J. Kennedy, Esq., Bar No. 5368
                              wkennedy@ddlaw.com

                              Attorneys for Dorothy M. York
                              DRUMMOND & DRUMMOND, LLP
                              One Monument Way
                              Portland, Maine 04101
                              (207) 774-0317




                          7
